The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 01/22/2021.
4.	Claims 1-13 are currently pending.
5.	Claims 1-3 have been withdrawn.
6.	Claim 4 has been amended.

Claim Rejections – 35 USC § 103
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al (US 2014/0144382) in view of Park et al (US 2006/0196230), Kato et al (US 2010/0229797), and Saito (US 2011/0303362) with substantiating evidence provided by Yang et al (US 2016/0064519).
Regarding claim 4:
	Ko teaches an equipment for producing a film (plasma apparatus) [fig 2-3 & 0021], comprising: a linear module (tube set, 130) [fig 3, 5B & 0023], including: a first member (first inner gas supplying tube, 132B) [fig 3, 5B & 0023, 0027]; a second member (second inner gas supplying tube, 132C) having a slit opening (aperture, P16), wherein the second member (second inner gas supplying tube, 132C) is positioned to surround the first member (first inner gas supplying tube, 132B), and there is a gap between the second member and the first member (see fig 5B) [fig 3, 5B & 0023, 0027]; and a sleeve (outer gas supplying tube, 132A) having a plurality of holes (gas apertures, P12) that are uniformly distributed (see fig 3), wherein the sleeve (outer gas supplying tube, 132A) is positioned to surround the linear module (132B/132C), there is a gap between the sleeve and the linear module (see fig 5B) [fig 3, 5B & 0023, 0027], the see fig 2) with the rotation axis (central axis of 132A extending in the x-direction and portion of chamber wall 110 in contact with 132A), and each of the two ends of the rotation axis (portion of chamber wall 110 in contact with 132A) form an air-tight joint (see fig 2) [fig 2-3, 5B & 0023, 0027].
	Ko does not specifically teach the first member being a high voltage electrode; the second member being a ground electrode; and a dielectric layer at one side of the high voltage electrode and between the high voltage electrode and the ground electrode, wherein a plasma generating space is defined between the ground electrode and the dielectric layer. 
	Park teaches a first member being a high voltage electrode (internal electrode, 220) [fig 3 & 0023]; a second member being a ground electrode (external electrode, 210) [fig 3 & 0023]; and a dielectric layer (dielectric tube, 230) at one side of the high voltage electrode (internal electrode, 220) and between the high voltage electrode (internal electrode, 220) and the ground electrode (external electrode, 210), wherein a plasma generating space is defined between the ground electrode and the dielectric layer (generate plasma 203 therebetween) [fig 3 & 0023].
Ko and Park are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the linear module of Ko to be a linear plasma generating module, as in Park, to generate a remote plasma to provide conditions that can minimize the 
Ko modified by Park does not specifically disclose and a plurality of rotary isolation rollers disposed between the sleeve and the linear plasma generating module, for making the linear plasma generating module rotate with respect to the sleeve and maintaining a constant distance between the sleeve and the linear plasma generating module.
Kato teaches a plurality of rotary isolation rollers (sealing members 94 also serves as a bearing) disposed between the sleeve (outer tube, 91) and the linear plasma generating module (inner tube, 92), for making the linear plasma generating module rotate with respect to the sleeve (rotates inner tube 92) and maintaining a constant distance between the sleeve and the linear plasma generating module (see fig 16) [fig 16 & 0107].
Modified Ko and Kato are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the location between the sleeve and the linear plasma generating module of modified Ko with a plurality of the rotary isolation rollers of Kato to serve as a sealing member and bearing enabling relative rotation between the two members [Kato - 0107].
	Ko modified by Park and Kato does not specifically teach a rotating sleeve.
	Saito teaches a rotating sleeve (gas nozzle 20 can be rotated) [fig 1 & 0026].
Modified Ko and Saito are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the 
The claim limitations “when a high voltage is applied between the high voltage electrode and the ground electrode and a reaction gas is injected into the plasma generating space, a plasma is generated in the plasma generating space, and the generated plasma flows out through the slit opening” and “when the plasma flows out from the slit opening of the linear plasma generating module, the sleeve rotates with respect to the linear plasma generating module, so that the plasma flowing out from the slit opening is further uniformly distributed outward by passing through the plurality of holes of the sleeve” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
Regarding claim 6:
The claim limitations “wherein the plurality of holes of the sleeve are distributed according to CFD (Computational Fluid Dynamics) analysis” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Specifically, said limitations describe a method of determining where to place the plurality of holes.
Regarding claim 7:
Modified Ko teaches the plurality of rotary isolation rollers (94) are used as barriers between the slit opening (slits, 97) of the ground electrode (inner tube, 92) and the plurality of holes of the sleeve (ejection holes, 91a) [Kato - fig 16 & 0107, 0109]. 
Regarding claim 8:
	Modified Ko teaches the linear plasma generating module (210/220/230) is a Dielectric Barrier Discharge (DBD) module (via dielectric tube 230) [Park – fig 3 & 0023]. 
Regarding claim 9:
The claim language “wherein the reaction gas is a mixed gas of selenium or sulfur and an inert gas” does not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
10.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al (US 2014/0144382) in view of Park et al (US 2006/0196230), Kato et al (US 2010/0229797), and Saito (US 2011/0303362) as applied to claims 4 and 6-9 above, and further in view of Jung et al (US 2014/0235003) with substantiating evidence provided by Otoshi et al (US 5,443,645).
The limitations of claims 4 and 6-9 have been set forth above.
Regarding claim 5:
	Modified Ko does not specifically disclose the linear plasma generating module further includes: a supporting element, which is positioned between the dielectric layer and the ground electrode, for maintaining a constant distance between the dielectric layer and the ground electrode. 
	Jung teaches a supporting element (inserting member, 131/132), which is positioned between the adjacent surfaces (111/120), for maintaining a constant distance (enclosed space) between the adjacent surfaces (111/120) [fig 2 & 0063].
Modified Ko and Jung are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the position between the dielectric layer and the ground electrode of modified Ko with the supporting element of Jung to form an enclosed space [Jung – 0063]. It is noted that this creates a multiple pipe structure which results in improved uniformity [Otoshi – col 7-8, lines 65-14].
11.	Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al (US 2014/0144382) in view of Park et al (US 2006/0196230), Kato et al (US 2010/0229797), and Saito (US 2011/0303362) as applied to claims 4 and 6-9 above, and further in view of Lin et al (US 2015/0279632).
The limitations of claims 4 and 6-9 have been set forth above.
Regarding claims 10-11:
	Modified Ko does not specifically teach the material of the high voltage electrode is formed of graphite; and the material of the ground electrode is formed of graphite. 
	Lin teaches material of an electrode (30) is formed of graphite (formed of any suitable material such as graphite) [0033].
Modified Ko and Lin are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the high voltage electrode and ground electrode of modified Ko with the material of Lin since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
Regarding claim 12:
	Modified Ko does not specifically teach the material of the dielectric layer is formed of quartz. 
	Lin teaches material of a dielectric layer is formed of quartz (portion 33 may be made of dielectric materials such as quartz) [0033].
Modified Ko and Lin are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the dielectric layer of modified Ko with the material of Lin since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
12.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al (US 2014/0144382) in view of Park et al (US 2006/0196230), Kato et al (US 2010/0229797), and Saito (US 2011/0303362) as applied to claims 4 and 6-9 above, and further in view of Otoshi et al (US 5,443,645).
The limitations of claims 4 and 6-9 have been set forth above.
Regarding claim 13:
	Modified Ko does not specifically teach the material of the sleeve is formed of graphite or stainless steel.
	Otoshi teaches the material of a sleeve (outer pipe, 32) is formed of graphite or stainless steel (stainless steel) [fig 7 & col 8, lines 34-41 and col 9, lines 27-44].
	Modified Ko and Otoshi are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the sleeve of modified Ko with the material of Otoshi since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].

Response to Arguments
13.	Applicant's arguments, see Remarks, filed 01/22/2021, with respect to the rejection of claim(s) 4-13 under 35 USC 103 have been fully considered but they are not persuasive. 
	Applicant argues that the rejection of record fails to teach or suggest “the sleeve is in physical contact with the rotation axis” and “each of the two ends of the rotation axis forms an airtight joint” as recited in claim 4. Specifically, the alleged rotation axis of 
	In response, it is noted that the amendments have necessitated a new interpretation of the references. Specifically, the claimed “rotation axis” has been interpreted to comprise the central axis of 132A extending in the x-direction and portion of chamber wall in contact with 132A. As such, the portion of chamber wall is clearly in physical contact with 132A and forms an airtight joint (see Ko - fig 2). Therefore, the limitations of the claim are met.
	Applicant argues that the application has unexpected results over the cited references. 
In response, it is noted that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aoike (US 5,961,726), Lee (US 2003/0101936), Kudo et al (US 2004/0247886), and Tsui (US 2008/0056934) teach a plasma generating module [fig 8a, 1a, 3, and 2b, respectively].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/Benjamin Kendall/Primary Examiner, Art Unit 1718